DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 1 September 2022 fails to place the application in condition for allowance. 
Claims 1-12 and 15-28 are currently pending and under examination.

Status of Rejections
The rejection of claims 1, 4, 6-9, and 15-18 under 35 U.S.C. 102(a)(1) over Fujiwara is herein maintained.
All other rejections are herein withdrawn due to Applicant’s amendment filed 1 September 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-9, 13-18, 21-23, 25, and 26 are rejected under 35 U.S.C. 102(a) as being anticipated by Fujiwara et al (US 2018/0010258 A1).
As to claim 1, Fujiwara discloses a method of copper electroplating in the manufacture of printed circuit boards ([0001]), the method comprising the steps of: 
	a) preparing an electronic substrate to receive copper electroplating thereon (Fig. 1 “P”) wherein electronic substrate comprises one or more features wherein the one or more features comprise at least one of one or more through-holes and/or one or more micro-vias in the electronic substrate ([0002] shown explicitly in Fig. 9); and 
	b) electroplating copper in the one or more features by contacting the electronic substrate with an acid copper electroplating solution (Fig. 9 Abstract, claim 1 among other passages) comprising:
		a. a source of copper ions ([0086]); 
		b. sulfuric acid ([0085] [0086]); 
		c. a source of chloride ions ([0086]); 
		d. a brightener ([0089]; 
		e. a wetter or suppressor ([0089]); and 
		f. a leveler ([0089]); 
	wherein the acid copper electroplating solution is configured for a single-step process, wherein the same acid copper electroplating solution plates the one or more through-holes and/or the one or more micro-vias using a plating cycle until metallization is complete ([0050], [0054], [0055] [0058] among other passages);
	wherein the plating cycle comprises the steps of:
		i) pulse plating for a first time period using a pulse plating cycle to accelerate copper plating in the middle of the through-holes and thereafter (best exemplified in claim 1 steps (c), (d), (e));
		ii) direct current plating using forward current tin the same copper electroplating solution to plate the one or more through holes until the one or more through holes are completely metallized. (claim 5 exemplified without superimposed pulse).

As to claim 4, Fujiwara further discloses wherein the one or more metallized through-holes and/or one or more micro-vias do not exhibit any defects (Fig. 11 showing no defects).

As to claim 6, Fujiwara further discloses wherein the electronic substrate has a thickness of between about 0.005 and about 3 mm ([0094]).

As to claim 7, Fujiwara further discloses wherein the one or more through-holes and/or one or more micro-vias have a diameter of about 0.005 and about 1 mm ([0094]).

As to claim 8, Fujiwara further discloses wherein the one or more through-holes and/or one or more micro-vias have a diameter of about 0.075 to about 0.25 mm ([0094]).

As to claims 9 and 26, Fujiwara further discloses wherein the one or more through-holes and/or one or more micro-vias have an aspect ratio of between about 0.5:1 and about 6:1 ([0094]).


As to claims 15 and 16, Fujiwara further discloses the step of direct current plating using forward current for a time period prior to step a) and wherein direct current plating for the first time period deposits a flash copper layer on the surfaces of the one or through-holes and/or one or more micro-vias (since the time periods upon which the instant claims apply the current are arbitrarily defined, the first direct forward current applied in any pulse sequence, irrespective of any further reversal or subsequent currents applied, would be considered to read on the instant claim limitations).

As to claim 17, Fujiwara further discloses wherein pulse plating for the first time period accelerates filling of the middle of the one or more through-holes while minimizing an amount of surface copper plated. (See Fig. 9-10 showing gradual closing without excess deposition on the surfaces).

As to claim 18, Fujiwara further discloses wherein as the center of the one or more through holes closes, the wave form transitions to direct current in the same acid copper plating solution to completely fill the one or more through-holes. ([0055]).

As to claim 21, Fujiwara further discloses wherein the pulse plating cycle comprises a first pulse plating cycle with a first pulse plating waveform on a first side of the electronic substrate ( claim 1 “at least one first forward-reverse pulse current sequence each one being composed of successive first forward-reverse pulse periods to said first substrate surface (P1)” and a second pulse plating cycle with a second pulse plating waveform on a second side of the electronic substrate. (claim 1 “at least one second forward-reverse pulse current sequence each one being composed of successive second forward-reverse pulse periods to said second substrate surface (P2)”).

As to claim 22, Fujiwara further discloses wherein the first pulse plating waveform and the second pulse plating waveform exhibit a phase shift (claim 1 “wherein a phase shift φ.sub.r between said first reverse pulse of said at least one first forward-reverse current sequence and said second superposing cathodic pulse of said at least one second forward-reverse current sequence is set to 0°±30°”).

As to claim 23, Fujiwara further discloses wherein the first pulse plating cycle and the second pulse plating cycle each comprise a repeating series of one or more forward current pulses, one or more reverse current pulses, and one or more rest periods. ([0054] “ either in one of said first and second method section periods only or in both method section periods, comprises any forward-reverse pulse period wherein the current is set to zero (pulse break)” and claim 7).

As to claim 25, Fujiwara fails to explicitly discloses wherein the duration of the one or more forward current pulses is substantially the same as the duration of the one or more reverse current pulses, but discloses the ranges of each the forward and reverse current pulses ([0063] for forward and [0065] for reverse) which overlap each other in ranges where the durations of the forwards and reverse are substantially the same thus prima facie obvious to find the workable ranges in the prior art where the forward and reverse pulses overlap and thus substantially the same. See MPEP 2144.05.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Jayaraju et al (US 2016/0105975 A1) 
As to claim 27, Jayaraju discloses a method of copper electroplating in the manufacture of printed circuit boards (Abstract), the method comprising the steps of: 
	a) preparing an electronic substrate to receive copper electroplating thereon ([0016]) wherein the electronic substrate comprises one or more features wherein the one or more features comprise one of one or more through-holes and/or one or more micro-vias in the electronic substrate ([0016] where through holes must inherently be formed before they are filled, Example 2 [0035]); and 
	b) electroplating copper in the one or more features by contacting the electronic substrate with an acid copper electroplating solution (Example 2 [0036] using formulation of Table 1) comprising:
		a. 100-300 g/L a source of copper ions (Table 1 Copper sulfate 220 g/L which falls within the instant range of claim 27); 
		b. 10-50 g/L sulfuric acid (Table 1 sulfuric acid 40 g/L which falls within the instant range of claim 27); 
		c. 20-200 ppm a source of chloride ions (Table 1 chloride ion 50 ppm which falls within the instant range of claim 27); 
		d. 0.1-30 ppm of a brightener (Table 1 bis-sodium sulfopropy disulfide 10 mg/L = 10 ppm which falls within the instant range of claim 27 ; 
		e. 0.1-50 g/:a wetter (Table 1 polyethylene glycol 2g/L which falls within the instant range of claim 27); and 
		f.0.001-200 ppm  a leveler (Table 1 4-phenylimidazole/imidazole/1,4-butandiol 50 mg/L = 50 ppm which falls within the instant range of claim 27); 
	wherein the acid copper electroplating solution is configured for a single-step process, wherein the same acid copper electroplating solution plates the one or more through-holes and/or the one or more micro-vias until metallization is complete ([0036])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6-9, 11, 12, 19, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraju et al (US 2016/0105975 A1) in view of Fujiwara.
As to claims 1 and 12, Jayaraju discloses a method of copper electroplating in the manufacture of printed circuit boards (Abstract), the method comprising the steps of: 
	a) preparing an electronic substrate to receive copper electroplating thereon ([0016]) wherein the electronic substrate comprises one or more features wherein the one or more features comprise one of one or more through-holes and/or one or more micro-vias in the electronic substrate ([0016] where through holes must inherently be formed before they are filled, Example 2 [0035]); and 
	b) electroplating copper in the one or more features by contacting the electronic substrate with an acid copper electroplating solution (Example 2 [0036] using formulation of Table 1) comprising:
		a. a source of copper ions (Table 1 Copper sulfate 220 g/L which falls within the instant range of claim 12); 
		b. sulfuric acid (Table 1 sulfuric acid 40 g/L which falls within the instant range of claim 12); 
		c. a source of chloride ions (Table 1 chloride ion 50 ppm which falls within the instant range of claim 12); 
		d. a brightener (Table 1 bis-sodium sulfopropy disulfide 10 mg/L = 10 ppm which falls within the instant range of claim 12; 
		e. a wetter (Table 1 polyethylene glcol 2g/L which falls within the instant range of claim 12); and 
		f. a leveler (Table 1 4-phenylimidazole/imidazole/1,4-butandiol 50 mg/L = 50 ppm which falls within the instant range of claim 12); 
	wherein the acid copper electroplating solution is configured for a single-step process, wherein the same acid copper electroplating solution plates the one or more through-holes and/or the one or more micro-vias until metallization is complete ([0036])
	and 	ii) direct current plating using forward current tin the same copper electroplating solution to plate the one or more through holes until the one or more through holes are completely metallized. (low current density time period in Fig. 2 and 5, claim 1 step c second period of time).
Jayaraju fails to explicitly disclose wherein the plating cycle comprises the steps of:
	i) pulse plating for a first time period using a pulse plating cycle to accelerate copper plating in the middle of the through-holes and thereafter 
	Fujikawa discloses a plating process to plate through holes ([0011]) where the plating progresses as a X-bridge which is subsequently filled ([0011] Fig. 11) where the first period of the plating cycle comprises the steps of: i) pulse plating for a first time period using a pulse plating cycle to accelerate copper plating in the middle of the through-holes and thereafter (best exemplified in claim 1 steps (c), (d), (e)).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a pulse plating cycle as taught by Fujikawa for the high current plating time period of Jayaraju because it allows a uniform metal plug inside the holes which allows for all holes to be plated uniformly regardless as to location on the electronic substrate ([0011] Fujikawa) in which permits uniformity in high aspect ratio through holes via forcing electroplating to occur within the holes of bridge plating ([0050] Fujikawa).

As to claim 2, Jayaraju further discloses wherein the step of preparing the printed circuit board to accept electroplating thereon comprises the step of cleaning the printed circuit board prior to metallizing the one or more through-holes and/or one or more micro-vias ([0035]).

As to claim 4, Jayaraju further discloses wherein the one or more metallized through-holes and/or one or more micro-vias do not exhibit any defects ([0037]).

As to claim 6, Jayaraju further discloses wherein the electronic substrate has a thickness of between about 0.005 and about 3 mm ([0035] 200 micrometers).

As to claim 7, Jayaraju further discloses wherein the one or more through-holes and/or one or more micro-vias have a diameter of about 0.005 and about 1 mm ([0035] 100 micrometer).

As to claim 8, Jayaraju further discloses wherein the one or more through-holes and/or one or more micro-vias have a diameter of about 0.075 to about 0.25 mm ([0035] 100 micrometer).

As to claim 9, Jayaraju further discloses wherein the one or more through-holes and/or one or more micro-vias have an aspect ratio of between about 0.5:1 and about 6:1 ([0035] 0.5:1).

As to claim 11, Jayaraju further discloses plating at room temperature which falls within the instantly claimed range of 10-50°C ([0036]).

As to claim 19 and 20, Jayaraju further discloses wherein the substrate is contacted with the acid copper electroplating solution by immersing the electronic substrate in the acid copper plating bath ([0008], claim 1).

As to claims 28, Jayaraju discloses ii) direct current plating using forward current tin the same copper electroplating solution to plate the one or more through holes until the one or more through holes are completely metallized. (low current density time period in Fig. 2 and 5, claim 1 step c second period of time).
Jayaraju fails to explicitly disclose wherein the plating cycle comprises the steps of:
	i) pulse plating for a first time period using a pulse plating cycle to accelerate copper plating in the middle of the through-holes and thereafter 
	Fujikawa discloses a plating process to plate through holes ([0011]) where the plating progresses as a X-bridge which is subsequently filled ([0011] Fig. 11) where the first period of the plating cycle comprises the steps of: i) pulse plating for a first time period using a pulse plating cycle to accelerate copper plating in the middle of the through-holes and thereafter (best exemplified in claim 1 steps (c), (d), (e)).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a pulse plating cycle as taught by Fujikawa for the high current plating time period of Jayaraju because it allows a uniform metal plug inside the holes which allows for all holes to be plated uniformly regardless as to location on the electronic substrate ([0011] Fujikawa) in which permits uniformity in high aspect ratio through holes via forcing electroplating to occur within the holes of bridge plating ([0050] Fujikawa).
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Mirkovic et al (US 2015/0289387 A1).
As to claims 3, Fujiwara fails to explicitly disclose the step of microetching the cleaned printed circuit board.
	Mirkovic further discloses the step of microetching the cleaned printed circuit board ([0029]).
	Thus, it would have been obvious to one of ordinary skill in the art at the tie the invention was filed to have microetched the electronic substrate by Mirkovic in the method of Fujiwara in order to perform a chemical desmear process in order to prepare the substrate for plating in order to remove residues and smear from drilling processes in forming the through holes (Mirkovic [0028]).

As to claims 5 and 10, Fujiwara discloses filling the one or more through holes and/or micro vias ([0009]) but fails to explicitly disclose depositing a conformal deposit on the electronic substrate at a thickness of between about 5 and about 100 micrometers.
	Mirkovic discloses conformally plating the on the electronic substrate (See Fig. 1D layer on the top of the substrate) which has a thickness of 10 micrometers ([0061]).
	Thus, it would have been obvious to one of ordinary skill in the art at the tie the invention was filed to have conformally deposited on the electronic substrate to a thickness of 10 micrometers as taught by Mirkovic in the method of Fujiwara because it makes the substrate suitable for making fine line etching in successive manufacturing steps. (Mirkovic [0061]).

Claims 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fujiwara et al (US 2018/0010258 A1).
As to claim 24, Fujiwara discloses wherein the reverse current pulses can be “at most 100 ms…” ([0065]) thus overlapping the instantly claimed range and prima facie obvious. See MPEP 2144.05 I.
Response to Arguments
Applicant's arguments filed 1 September 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that a person of ordinary skill in the art would associate the term “direct current plating” of the claim means “Without any rest period” and this distinguished from Fujiwara’s method and by extension, that only on short pulse from Fujiwara is not sufficient to fully plate the holes, this argument is not persuasive because “direct current plating” is referred to the type of current applied, i.e. “direct” and does not preclude any steps of stopping, restarting, reversing, or the like. Applicant has not provided a special definition for this term nor evidence of the specific definition Applicant is seeking applied. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). MPEP 2145 I.
In response to Applicant’s argument that there is no teaching or suggestion in Fujiwara, it is noted the claims were anticipated by Fujiwara. Applicant further alleged that Fujiwara does not use direct current using forward current after pulse plating has been used for a first period of time. The Examiner maintains that step ii as currently claimed does not preclude the use of pulses or the like, but merely requires using direct current using forward current, of which is used explicitly in pulse plating.
Applicant’s arguments with respect to Jayaraju and Mirkovic have been considered but are moot because Applicant’s amendment overcame the prior rejections. No further arguments are presented.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795